Citation Nr: 1445477	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  08-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Service connection for bilateral hearing loss and for tinnitus was denied therein.  In October 2011, the Board remanded for additional development.  Service connection for tinnitus thereafter was granted in a December 2011 rating decision by the Appeals Management Center.

As such, only service connection for bilateral hearing loss remains on appeal.  The Board again remanded for additional development in February 2013, in September 2013, and finally in March 2014.  Review of the Veteran's electronic claims files (any paper claims file has now been scanned into electronic format) shows that adjudication now may proceed.  The following determination thus is undertaken also based on this review.


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during his service or within the year following his separation from service, and a nexus between it and his service or his service-connected tinnitus has not been established.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.385, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Indeed, VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An August 2007 letter contained information on the criteria for establishing service connection, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  It also contained information on how an initial rating and effective date would be assigned if service connection was granted.  Finally, the letter was prior to initial adjudication via the October 2007 rating decision.  

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to schedule a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records, service personnel records, and VA treatment records have been obtained.  Private treatment records were submitted by him, to include pursuant to the Board's February 2013 remand, rather than obtained.  In October 2007 and in November 2011, the Veteran had VA medical examinations.  The latter was as directed by the Board's October 2011 remand.  Each examiner reviewed the claims file, interviewed the Veteran, assessed his hearing, and rendered a nexus opinion.  Nexus opinions also were rendered by other examiners in October 2013 and April 2014, in compliance respectively with the Board's September 2013 and March 2014 remands.  The adequacy of these opinions is discussed below, but the Board ultimately concludes that the most recent VA medical opinion is fully adequate and neither the Veteran nor his representative has specifically objected to the adequacy of that opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Veteran's representative submitted an informal hearing presentation in August 2014, which fully recounted the VA audiologist's opinion, but the presentation took no issue with the adequacy of the opinion provided.

Moreover, neither the Veteran nor his representative has identified any necessary development that has not been completed.  None otherwise is apparent.  The Board thus finds that no further notice or assistance is required.  In other words, VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remands, as is required.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Proceeding with adjudication, in sum, does not prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred during service or, if it was preexisting, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there thus generally must be a current disability, the in-service incurrence or aggravation of an injury or disease, and a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Service connection also generally may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection additionally may be established if there was manifestation during service and at any later date unless there is an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  There is a rebuttable presumption of service connection for chronic diseases when service was for 90 days or more during a period of war or after December 31, 1946, and manifestation was to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In other words, there must be a current nonservice-connected disability and an incurrence or aggravation nexus between it and a service-connected disability.  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  Compensation may be paid only for the degree of disability attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

To be current, a disability must be present contemporaneous with or at the time a claim is filed or at any time thereafter during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim in July 2007.  A December 2003 VA treatment record documents his report of hearing problems, but no diagnosis of bilateral hearing loss was made at that time.  Bilateral hearing loss was not diagnosed at the October 2007 VA medical examination because all efforts to obtain reliable results, even after reinstructing him, failed.  At the November 2011 VA medical examination, bilateral hearing loss was diagnosed.  Bilateral hearing loss was also diagnosed in letters from a private facility received in February 2013 and March 2014 (dated in February 2014).

Hearing loss is only considered a disability by VA when the pure tone threshold at any frequency from 500 to 4000 Hertz is at least 40 decibels, when the thresholds for at least three of these frequencies is at least 26 decibels, or when speech recognition scores are less than 94 percent using the Maryland CNC test.  38 C.F.R. § 3.385.  Each criteria was met at the November 2011 VA medical examination.  The speech recognition scores at a private medical examination in February 2013 were not obtained using the Maryland CNC test.  The pure tone thresholds further were reported graphically.  Clarification must be sought, if necessary, when interpretation into numerical format is not possible.  Savage v. Shinseki, 24 Vet. App. 259 (2011); Kelly v. Brown, 7 Vet. App. 471 (1995).  However, neither interpretation nor clarification is necessary here, as the Board accepts the fact that the Veteran currently has hearing loss for VA purposes.

The Veteran's hearing loss has also been characterized as "sensorineural" such as at his VA examinations, which is an organic disease of the nervous system, and is therefore considered to be a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  

Unfortunately, while the Veteran met the service criteria to be eligible for VA presumptions, service connection cannot be presumed for the Veteran's bilateral hearing loss as the evidence of record does not show that the Veteran had bilateral sensorineural hearing loss to a compensable degree within the year following his separation from service.  Essentially, hearing loss for VA purposes was not shown to be present in either ear at separation physical, and a hearing loss disability was not apparent for more than thirty years after the Veteran's separation from service.  The Veteran has suggested, in conjunction with his service connection claim that he has experienced hearing problems ever since service, but his testimony does not establish a hearing loss disability for VA purposes as such is a complex medical question that is beyond the Veteran's training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Rather, the Veteran is a lay person because there he does not possess a medical background.  Lay persons are competent to state what they personally experience and observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's recount is competent for the purposes of establishing a hearing loss disability either in service or within a year of service.

Even assuming the Veteran's recount also is credible, a lay person is competent to make a diagnosis only if the disability is readily identifiable, a contemporaneous medical diagnosis is made, or symptoms are described that support a later such diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Bilateral hearing loss, whether sensorineural or not, is not readily identifiable since pure tone thresholds or speech recognition scores are needed to diagnose it as a disability.  Neither a contemporaneous nor a later medical diagnosis is possible by September 1968 given the absence of medical evidence.  This absence also makes it impossible, presuming there was a diagnosis, to determine whether or not there was manifestation to a compensable degree.  

Except for any defects noted, a Veteran is presumed to be in sound condition when he begins service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are recorded in an examination report.  38 C.F.R. § 3.304(b).  Service treatment records document that the Veteran, after converting from the reported American Standards Association units to International Standards Organization units which have been used since November 1967, had normal hearing at his August 1964 entrance examination.  Indeed, all of his pure tone thresholds were 20 or below.  Hensley v. Brown, 5 Vet. App. 155 (1993).  He was given a rating of "H1", signifying a high level of fitness, for hearing on his PULHES profile.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  As such, the presumption of soundness applies.

It follows that the relevant inquiry is whether or not the Veteran incurred a relevant injury or disease during service as opposed to aggravated a pre-existing relevant injury or disease during service.  Service treatment records dated after his entrance examination are silent for any complaints of or treatment for hearing problems, which is relevant in that the Veteran sought treatment on a number of occasions in service.  The Veteran's hearing was also found to be normal on audiometric testing at his July 1967 separation examination and the Veteran was given a rating of "H1" for hearing on his PULHES profile.  Additionally, the Veteran specifically denied both ear trouble, as he did at his entrance examination, and hearing loss on a medical history survey completed in conjunction with his separation physical.  The absence of any manifestation or even notation of any hearing loss, but particularly sensorineural hearing loss, during service rules out both chronicity and continuity of symptomatology.  In sum, the incurrence of a relevant disease during service, or within a year of service, has not been established.

Repeatedly, the Veteran has recounted being exposed to loud noise during service, primarily from various weapons and proximity to an airfield.  His accounts are competent, just as above, because they involve his personal experiences.  Layno, 6 Vet. App. at 465.  Competent lay evidence is deemed credible or not credible based on factors such as interest, inconsistency, plausibility, bad character, malingering, and a desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None of these factors is significant here.  

Due consideration shall be given to the circumstances of service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  The Veteran's DD-214 and service personnel records reflect that he was a supply specialist or clerk.  Duties attendant thereto do not suggest loud noise exposure.  However, some weapons training is typical for everyone in service, and the Veteran was awarded a badge for rifle proficiency.  Additionally, the Veteran served in Vietnam for a year, and close proximity to weaponry as well as to an airfield is therefore plausible.  There is no indication that the Veteran possesses a bad character, and he never has been found to be malingering.  The incurrence of a relevant injury during service, exposure to loud noise, thus is established.

All that remains to discuss is whether there is a nexus between the Veteran's current bilateral sensorineural hearing loss disability and his loud noise exposure during service.  Lay evidence sometimes can confirm such a nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  The existence of nexus here is a medical question due to the complexities involved, however.  These include the various types of hearing loss, the number of possible etiologies for each type, and that over 47 years have passed since the Veteran's service.  Only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  The Veteran thus is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372.  As such, his credibility need not be addressed.

For medical evidence concerning nexus, there are five opinions.  

In October 2007, following a physical examination, a VA examiner concluded that it although no reliable audiometric thresholds could be obtained, the Veteran's thresholds were normal by VA standards on the discharge audiogram dated in July 1967, and therefore, regardless of any degree of loss, it was not likely that any
Present hearing loss was related to noise exposure while in the service.

In November 2011, a VA examiner reviewed the claims file, noting that the veteran served as a supply clerk in the Army with some exposure to helicopters due to his proximity to the landing strip, and that his military records indicated that his audiometric thresholds were within normal limits by VA standards throughout his military career with no evidence of any significant shift in thresholds.  The examiner then opined that based on the audiometric evidence, the Veteran's current hearing loss was not caused by or a result of military noise exposure.

In October 2013, a VA audiologist noted that she had reviewed the Veteran's entire record, including converting the hearing thresholds as required from ASA to ISO for both induction and separation physicals.  She noted that the Veteran's responses to pure-tones on both tests were normal by VA standards and there was no evidence of a significant threshold shift in either ear at any frequency.  The audiologist explained that current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely" (Institute of Medicine).  Rather, the evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure.  Accordingly, the audiologist concluded that given normal hearing at induction and discharge, no significant shift in thresholds from induction to discharge and given that the above statements are true, the Veteran's hearing impairment is less likely than not caused by or aggravated by military noise exposure.

In April 2014, a third VA audiologist provided an opinion.  She noted that both the enlistment and separation Audiometry indicated normal hearing in both ears, and no shift in hearing for the worse at any frequency from 500 to 4000 Hz.  This, she explained, evidenced the fact that the Veteran suffered no permanent shift in hearing for the worse during his time of military service.  She added that there was no evidence to support acoustic trauma in the medical record, and explained that the National Institute for Occupational Safety and Health (NIOSH) defined a significant threshold shift as a 15 dB HL shift or more at any one frequency from 500 Hz to 4000 Hz.  She noted the Veteran's military noise exposure, but found that this proximity to noise did not cause a shift in hearing, and thus, does not appear to have had a detriment to the Veteran's auditory system.  She noted the Veteran's post-service noise exposure, and opined that the currently existing hearing loss may have caused by these noise sources, noting that there was no hearing loss present at separation from service, so hearing loss most likely developed later in civilian life, as the result of many years of civilian noise, as well as general aging factors.  The examiner also explained that Ledford v. Derwinski did not apply, because there was no medically sound basis for attributing the Veteran's hearing loss to a service injury.  There is no evidence on an injury, because there was no change in hearing sensitivity from enlistment to discharge.  Finally, it was noted that there is no medically sound basis for attributing the Veteran's current bilateral sensorineural hearing loss to his service and that is no relationship between it and his service-connected tinnitus.  That tinnitus may or may not be present along with such loss was highlighted.  

The March 2014 private facility letter includes the opinion that the Veteran's hearing loss was caused by military noise exposure.  

The qualifications and expertise of the opiner, scope of assessment, review of pertinent evidence, accuracy of factual premises, rationale provided, and degree of certainty are of import in determining the persuasiveness of a medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Unfortunately, the only medical opinion favorable to the Veteran is not persuasive at all.  No rationale other than "knowledge of [his] service" was provided in the March 2014 letter.  There was no explanation for the opinion, in other words, and such is crucial.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.  Many of the unfavorable medical opinions also are not or are only very marginally persuasive.

In its October 2011 remand, the Board set forth the following applicable caselaw.  The absence of a hearing loss disability during service is not fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  A medically sound basis for attributing a current bilateral hearing loss disability to loud noise exposure during service indeed is sufficient.  Hensley, 5 Vet. App. at 157.  The Board then found that the rationale for the October 2007 opinion was contrary to the aforementioned caselaw.  This opinion is not persuasive at all, in other words.  In its September 2013 and March 2014 remands, the Board essentially made the same finding with respect to the November 2011 and October 2013 opinions.  Both indeed were described as inadequate.  In other words, a fully informed determination is not possible based on these opinions.  Barr, 21 Vet. App. at 303.

That leaves the April 2014 opinion.  Some of this opinion reads very similarly to the other unfavorable opinions.  However, more was added to the rationale to make it adequate.  The examiner explained that the two most common causes of sensorineural bilateral hearing loss are noise and age.  VA Training Letter 10-02 (March 18, 2010).  Both of these causes were recognized, as was the fact that the Veteran has both military noise exposure and post-service noise exposure.  No specific cause was identified for the Veteran's current bilateral sensorineural hearing loss.  However, identification is not required.  All that is required is finding that there is or is not a nexus to service.  It specifically was noted per caselaw that there was no medically sound basis for finding such a nexus.  The Institute of Medicine conclusion, which the Board deemed general in its last remand, as well as the Veteran's specific history was considered in this regard.

At this juncture, it is acknowledged that the April 2014 opinion found no injury during service.  The basis for this finding was interpretation of the aforementioned caselaw.  It conflicts with the finding herein that loud noise exposure during the Veteran's service constitutes a relevant injury.  Yet this conflict is of no consequence.  Interpretation of caselaw is the responsibility of the Board, not of one rendering a medical opinion.  Here, exposure to loud noise during service was taken into account regardless of its classification of an injury.  The same unfavorable opinion accordingly would have been rendered with the correct interpretation of caselaw.  That no medically sound basis for finding a nexus to the Veteran's service was found notwithstanding his loud noise exposure then indeed is reiterated.  

The Veteran's current bilateral sensorineural hearing loss was not deemed atypical in any manner such that the general Institute of Medicine conclusion is not for application, in other words.  With respect to the persuasiveness factors other than rationale, no inaccurate factual premises other than the aforementioned is apparent in the April 2014 opinion.  An audiologist, someone with qualifications and expertise concerning bilateral hearing loss, rendered it.  This audiologist did not assess the Veteran.  However, the claims files were reviewed.  The assessments performed at the October 2007 and November 2011 VA medical examinations as well as at the February 2013 private medical examination therefore were available to the audiologist.  Finally, the opinion was expressed using certain rather than equivocal language.  

While the Veteran has recounted having hearing problems ever since service, this was not discussed by the audiologist in the April 2014 opinion.  This failure is of no consequence.  The Veteran's account once again is considered competent because it involves personal experience.  Layno, 6 Vet. App. at 465.  Yet, it is not found to be credible for rating purposes.  The Board acknowledges that lay evidence cannot be discounted merely because there is no contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, there is considerable evidence that undermines the Veteran's assertions.  For example, there is a gap in the pertinent medical evidence from the Veteran's separation from service almost until late 2003.  While this fact alone is not dispositive, it does weigh against the Veteran's contentions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  More probative is the fact that the Veteran specifically denied experiencing any hearing loss on the medical history survey completed in conjunction with his separation physical in July 1967.  

No reason is identified for why the Veteran would have denied hearing loss upon separation from service if he actually had hearing loss at that time.  His denial thus strongly suggests that, at least as far as he could tell, there was no hearing loss.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  This was confirmed by the fact that he had normal pure tone thresholds on audiometric testing conducted at separation.  As such, the contemporaneous evidence suggests that the Veteran did not believe he had a hearing loss problem at that time.  Curry v. Brown, 7 Vet. App. 59 (1994).  Indeed, his assertion that he had experienced hearing problems since service was first made many decades after his separation from service and thus concerns the distant past.  It is widely accepted that recall, with time, becomes susceptible to inaccuracy.  

Moreover, an October 2011 VA treatment record characterizes the Veteran as a "rather poor historian."  He accordingly may be particularly susceptible to inaccurate recall with time.  The December 2003 VA treatment record indeed reflects that he reported hearing problems his entire life, not just since service.  It also reflects that he reported almost being rejected from service as a result.  This simply is not borne out by the service treatment records which showed normal hearing at his enlistment physical and the Veteran specifically denied any hearing loss at that time (which directly conflicts with his assertion now).  Finally, the lengthy period between the Veteran's separation from service and when a hearing problem first was verified in November 2011 weighs against service connection.  Maxson v. West, 12 Vet. App. 453 (1999).  While, the Veteran's recount is plausible, it is inconsistent with the other evidence, and undermined by personal interest and possible monetary gain.  As such, the assertion of continuous hearing problems from separation is found to lack sufficient credibility to establish such.

For the foregoing reasons, service connection for bilateral hearing loss cannot be presumed and has not been established.  The preponderance of the evidence indeed is against the Veteran's receipt of this benefit on the basis of all raised theories of entitlement and all applicable theories of entitlement.  This includes as secondary to the Veteran's service-connected tinnitus.  The April 2014 opinion indeed is adequate in this regard for many of the same reasons specified above.  Otherwise the unfavorable evidence, chiefly service treatment records and April 2014 opinion, indeed is particularly persuasive.  The only favorable evidence, the March 2014 letter from a private facility and statements from the Veteran, is much less persuasive.  Absent an approximate balance between this unfavorable and favorable evidence, there is no benefit of the doubt to afford to him.  His claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


